Citation Nr: 1647827	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  09-37 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of a spinal and back injury.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to February 1974, with additional service in the Army National Guard of Alabama. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for residuals of a neck injury and spinal and back injury.  

In connection with his appeal, the Veteran testified before a Decision Review Officer (DRO) at the RO in May 2009.  A transcript of the hearing is of record.  This matter was remanded by the Board in May 2011 and November 2011 for further development. 

In a March 2012 rating decision, entitlement to a TDIU was denied.  The Veteran subsequently perfected an appeal of such matter.

In April 2012, the Board denied service connection for residuals of a neck injury and spinal and back injury.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated the April 2012 Board decision and remanded the matter to the Board for further development and readjudication.

In May 2014, the Board remanded both service connection claims for additional development.  In a February 2016 rating decision, which was issued in March 2016, the RO granted service connection for degenerative joint disease of the cervical spine with spondylosis and assigned a 20 percent evaluation, effective October 24, 2007.  The Veteran filed a VA Form 21-0958, Notice of Disagreement (NOD), in April 2016, disagreeing with the rating assigned by the RO.  Although a statement of the case (SOC) has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the Agency of Original Jurisdiction (AOJ).  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected.

In September 2016, the Veteran's attorney requested an extension of 90 days.  The Board granted this request in October 2016.  The attorney withdrew his request for extension in November 2016.  In this same correspondence, the Veteran's attorney also withdrew the Veteran's earlier request Board hearing in this matter.  He is therefore not prejudiced by proceeding without a Board hearing.  See, e.g., Bowen v. Shinseki, 25 Vet. App. 250 (2012).

In January 2012, the Veteran filed a claim for service connection for arthritis, degenerative arthritis disease; blood, hypertension; diabetes mellitus; major depressive disorder; and posttraumatic stress disorder (PTSD).  Such have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

Following the last adjudication of the case by the AOJ in a February 2016 supplemental statement of the case (SSOC), the Veteran submitted additional pertinent evidence in support of his appeal.  He waived AOJ consideration of this evidence.  Accordingly, this evidence is subject to initial consideration by the Board in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2015).

A misfiled document was discovered by the Board in this Veteran's claims file.  The misfiled document consisted of private medical records pertaining to a different Veteran.  This misfiled document appears to have been mistakenly included in this Veteran's file, but does not appear to have had any impact in the instant appeal.  Accordingly, the Board removed this record in December 2016 for association with the correct Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

A low back disorder, claimed as residuals of a spinal and back injury, is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include in-service back injuries, and arthritis did not manifest within one year of discharge from active duty.   


CONCLUSION OF LAW

The criteria to establish service connection for residuals of a spinal and back injury are not met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In the instant case, VA's duty to notify was satisfied by a January 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in December 2011 and November 2014.  The Board finds that such examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

The Veteran also offered testimony before a DRO at the RO in May 2009.  In Veteran v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2009 hearing, the DRO noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his low back disorder, the type and onset of symptoms, and his contention that injuries incurred during his military service caused his low back disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Veteran, 23 Vet. App. at 497.  Furthermore, subsequent to such hearing, the Veteran's claim for service connection for a low back disorder was remanded on three on occasions by the Board for additional development, to include the procurement of outstanding records and a VA examination with an adequate opinion addressing the etiology of such disorder.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Veteran, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

The Board also finds that there was substantial compliance with the Board's May 2011, November 2011, and May 2014 remand directives.  Specifically, in May 2011, the AOJ was directed to obtain SSA records, obtain the Veteran's complete service personnel records, to include those indicating the dates of his periods of active duty for training from June 28,1986, to April 18, 2005, and afford him a VA examination so as to address the nature and etiology of his claimed low back disorder.  Thereafter, the Veteran's SSA and service personnel records were obtained, and he was afforded a VA examination in June 2011.  However, as the VA examiner was unable to render an opinion without resorting to mere speculation, the Board again remanded the case in November 2011 in order to afford the Veteran's a new VA examination in order to ascertain the etiology of his low back disorder.  Thereafter, he was afforded another VA examination in December 2011.  

Finally, subsequent to the Court's September 2013 Memorandum Decision, the Board again remanded the matter in May 2014 in order to obtain any outstanding treatment records and afford the Veteran a new VA examination as to ascertain the etiology of his low back disorder.  Thereafter, the Veteran was sent a letter in October 2014 asking that he identify any health care providers having additional treatment records pertinent to his appeal.  Next, the Veteran's VA treatment records were obtained and associated with the claims file.  Next, as directed, the Veteran underwent a VA examination in November 2014 to address the complex nexus questions raised by his claim.  This VA examination, as mentioned and as discussed in greater detail herein below, is adequate to adjudicate the Veteran's claim.  Finally, the matter was readjudicated in a February 2016 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, when a disease in 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran maintains that his current low back disorder is a result of multiple injuries during service.  He testified at his DRO hearing in May 2009 that, sometime in 1974 (while in the National Guard), he was inside the turret of an M-60 tank.  The tank was coming down a mountain when he slammed into the gun.  The Veteran stated that he was taken off duty.  When he returned to duty, he was transferred to an engineer unit, where he fell off a dump truck and sustained another injury.  He was also injured in 1987 while he was lifting some batteries.

At present, this direct theory of entitlement is the only theory reasonably raised by the record.  In this regard, an October 2016 medical report submitted by the Veteran's attorney includes a specific question asking whether the Veteran's back disability was secondary to or aggravated by his service-connected neck disability; however, the private physician who completed the report did not address such inquiry, and there is otherwise no evidence of record indicating a secondary and/or aggravation theory of entitlement.  Thus, this secondary theory is not reasonably raised by the record and need not be addressed further herein.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).

As noted previously, this matter was initially denied by the Board in April 2012.  In the Court's September 2013 Memorandum Decision, it was found that the Board neglected to discuss certain evidence of record.  Specifically, the Court concluded that the Board should have "mention[ed] [the Veteran's] February 1988 diagnosis of cervical brachial neuritis/radiculitis, even though the evidence indicated that he suffered for more than a full year with neck and back troubles after the 1987 in-service battery incident."  Accordingly, the Court remanded the matter to the Board to "consider [the Veteran's] 1988 diagnosis of cervical brachial neuritis/radiculitis."  

Accordingly, the Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, those reasonably raised by the record, and those raised by the Court.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In light of the applicable law set forth above, the Board has reviewed the facts of this case, especially as it pertains to the reasons the matter was remanded by the Court.  Ultimately, the claim must again be denied because the preponderance of the credible and competent evidence of record weighs unfavorably against the claim.  The reasons and bases resulting in this determination are as follows.  

(1)  Existence of a Present Disability

The record on appeal confirms a present diagnosis of a low back disorder.  Specifically, at a June 2011 VA examination, a diagnosis of degenerative arthrosis and degenerative disc disease lumbar spine was provided.  Most recently, an October 2016 private examiner confirmed a diagnosis of lumbar degenerative disc disease with radiculopathy to both lower extremities.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim. 

(2)  In-Service Incurrence of Injury or Disease

Next, as the Board previously found in its April 2012 decision, the evidence of record makes it is as likely as not that the Veteran incurred low back injuries during service.  

In this regard, a November 1974 treatment report reflects that the Veteran hit the right side of his back against tank equipment.  He was prescribed bed rest and heating pads.  An August 1979 treatment report reflects that he strained his shoulder when he fell from a dump truck.  There was no mention of a back injury at such time.  X-rays were negative, and he was diagnosed with a ligament strain.  A February 1987 treatment report reflects that the Veteran complained of pain and stiffness that started at the base of the neck and went down over the right arm.  Upon examination, he had full range of motion.  An individual sick slip reflects that he pulled a muscle on the back of his neck and shoulder.  A June 1987 treatment report reflects that the Veteran complained of sinus problems, shortness of breath, and kidney pain.  Upon examination, he was tender to palpation of the lower back.  He was assessed with musculoskeletal pain. 

This evidence establishes that the Veteran had injuries and back complaints during service.  Accordingly, the second element of the service connection claim, in-service injury, is established.     

(3) Nexus

Although the Veteran is currently diagnosed with a low back disorder and incurred injuries during service, the claim must be denied because the most probative evidence establishes that a nexus between the current diagnosis and the in-service injuries is unlikely.  

Chronicity and Continuity

As a threshold matter, for purposes of this appeal, the Board finds that the Veteran's current diagnosis pertinent to his low back disorder is consistent with "arthritis," which is a chronic disease listed in 3.309(a).  Although a "chronic" disease, this condition was not established during service as chronic, and the fact of chronicity during service is not otherwise supported by any competent or credible evidence.  38 C.F.R. § 3.303(b).  

In this regard, the Board again emphasizes that the advantages of the evidentiary presumption related to chronic diseases do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Thereafter, in the instant case, the relevant inquiry is whether the Veteran's arthritis manifested to a compensable degree within one year of his discharge from active duty in February 1974, or in the alternative, whether incurrence of arthritis during active duty may be shown by a continuity of symptomatology after service.  

In this regard, the Veteran affirmed in a March 2016 affidavit that his back problems first started during service and were continuous beginning from that time.  He specifically wrote that "[s]ince my injuries in service, I have had ongoing back and spine pain that has persisted and continues today."  He gave similar statements in other venues, including during the private physician's October 2016 evaluation.  

However, as noted previously, the Veteran has indicated that his first in-service injury to the back occurred in November 1974, after his separation from active duty.  Moreover, the Board finds that the Veteran's statements are not credible evidence of such ongoing symptomatology.  First, the service treatment records (STRs) show that he underwent medical examinations in June 1978, February 1978, July 1982, February 1987, February 1991, July 1995, February 2000, and January 2005.  All yielded normal findings with regard to the Veteran's spine and other musculoskeletal systems.  The Veteran also completed Reports of Medical History in conjunction with most of these examinations.  He also completed Annual Medical Certificates throughout his service, including in October 1997.  He denied recurrent back pain; swollen or painful joints; bone, joint, or other deformities; and arthritis.  

At a May 2009 DRO hearing, the Veteran testified that he did not report his back symptoms at those time because he did not fill them out.  Board Hr'g Tr. 9.  The Board notes that, even if he did not fill out those forms, they show that he signed them certifying that he had reviewed the information and that it was true and complete to the best of his knowledge.  

A contemporaneous statement as to a declarant's then-existing physical condition, such as the Veteran's Reports of Medical History and Annual Medical Certificates (as opposed to his current statements of memory or belief to prove the fact remembered or believed), is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Furthermore, where records are regularly kept for such a purpose, the absence of any record of an event or condition may be considered affirmative evidence of its nonoccurrence if the condition would normally have been recorded during the regularly conducted activity if it had occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803 (6), (7). 

Here, the examinations, Reports of Medical History, and Annual Medical Certificates are the types regularly kept for these purposes.  Furthermore, by their very nature, these forms were intended to be a comprehensive accounting of the Veteran's current and past medical history.  In fact, the Veteran reported other medical conditions, injuries, and treatment on these questionnaires.  For instance, he reported on an October 1997 Annual Medical Certificate that he "receive[d] therapy for neck [i]njuries once a week."  

Because the Veteran was asked to do so, and did accurately report his other medical history on those forms, it must be assumed that any low back complaints or abnormalities would have been recorded if present.  Because they do not reflect the presence of any low back complaints or findings, these forms must be accepted as the credible and accurate account of his low back condition at those times.  Therefore, they provide affirmative evidence that there were no continuous low back complaints or abnormalities at those times.  

To the extent the Veteran now maintains that he did have back complaints at those times, such an assertion tends to further undermine his credibility in light of his certification on those forms indicating that he did not.  Moreover, in light of these conflicting statements, the Board can find no persuasive basis to find that his current assertions of ongoing back complaints are more credible than his prior denials of the same.  

In fact, in addition to his STRs, the remainder of the evidence shows that Veteran has repeatedly contradicted his current assertions of ongoing back complaints since the in-service injuries.  At private treatment in May 1995, the Veteran complained of neck and low back pain, but only reported injuries from December 1994, when he was breaking firewood, and in January 1995, when he was assaulted at work.  Similarly, on his claim for SSA disability benefits, the Veteran was asked when his illnesses, injuries, and conditions first bothered him, and he wrote January 1995.  During VA physical therapy in August 2008, he again gave a history of low back pain since 1995 secondary to trauma (although it was also noted that he had a  history of several back injuries including during service in addition to the workplace assault in 1995).

These statements, where he specifically attributed the continuity of his back complaints to injuries in 1994 and 1995, contradict his current assertions that back pain has existed since the service injuries.  Accordingly, his current statements alone cannot be found credible evidence of ongoing symptoms since the service injuries.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Aside from his own statements, there is no disinterested and objective evidence confirming the existence of back symptomatology since the in-service injuries.  

At this stage, the Board wishes to further address the February 1988 medical report cited in the Court's Memorandum Decision.  The Court, in its statement of the facts, noted the February 1987 injury while lifting a battery during, which caused the Veteran's pain from the base of his neck down his right arm with numbness in his right hand.  In February 1988, which was a full year after the battery injury, according to the Court, the Veteran was diagnosed with cervical brachial neuritis/radiculitis and was treated until at least December 1988. 

The Court determined that the Board needed to further address the February 1988 medical report.  After further review, the Board now finds that this February 1988 report is not relevant to the low back claim.  It must be remembered that the Court was reviewing the Veteran's claims of service connection for neck and back disorders at the time of the issuance of the Memorandum Decision.  The February 1988 medical report, on its face, clearly pertains to the neck, as the diagnosis is limited in scope to a cervical spine condition.  This report does not refer to the low back in any way.  Providing further context, an attached receipt for services in 1987 included a February 1987 X-ray for the cervical spine and thoracic spine (not the lumbar spine).  Thus, at best, it may be concluded that this February 1988 treatment was limited in scope to the neck.  It is therefore an absence of evidence pertaining to the back.  On this basis it would not be reasonable to consider this medical report relevant to the low back.  See, e.g., Fountain v. McDonald, 27 Vet. App. 258, 272-75 (2015); see also AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803(6), (7)

Even if this treatment did relate to the back, the Veteran, as the Court pointed out, "in a 1991 report of medical history, [ ] indicated that he was in 'good health' and checked 'no' boxes for recurrent back pain or neuritis."  On this basis it would only be reasonable to conclude that the February 1998 report reflects ongoing complaints of back pain from February 1987 to February 1988, and resolving at some point prior to 1991.  Such an inference further undermines the reliability of the Veteran's current assertions of ongoing back pain since then.  

For these reasons, a nexus is not established on the basis of chronicity or continuity.  See 38 C.F.R. §§ 3.303(b), 3.307.  

In-Service Incurrence

The remaining evidence establishes that the Veteran's current low back disorder was unlikely to have been incurred coincident with service.  

In this regard, the Veteran underwent a VA examination in December 2011.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted the 1974, 1979, 1987 and 1994 injuries to the Veteran's back and neck.  He pointed out that it was not until the assault that the Veteran's degenerative lumbar disc disease was discovered via MRI.  He also noted that it was in the 1990s that the Veteran began chiropractic treatment.  Following a thorough examination of the Veteran's lumbar and cervical spines, the examiner opined that there is no evidence that the 1974, 1979, and two 1987 injuries caused anything more than muscle sprains.  The examiner noted that, after each injury, the Veteran returned to full duty, and that there are numerous post-injury reports that reflected no chronic residuals.  The STRs, according to the examiner, never showed degenerative disc disease as a result of the in-service injuries, and degenerative disc disease was not shown until 1995.  The examiner opined that the Veteran's current back disability was most likely due to the physical nature of his post-service employment and the 1995 work-related assault.  He opined that his current disability was not due to active duty service. 

This opinion is probative as the doctor reviewed the relevant information, gave a clear, unequivocal opinion, and explained the rationale underpinning the opinion.  On appeal to the Court, the Veteran argued that this opinion was not adequate.  The Court disagreed, finding that "[b]ecause the VA examiner's opinion was based on the [Veteran's] medical history and the examiner provided details to inform the Board decision, the examination was adequate."  

This notwithstanding, a second VA medical opinion was obtained in November 2014.  This VA examiner also gave a negative opinion.  The VA examiner reasoned as follows:

[1]) STRs in Nov 1974 indicate [the Veteran] hit [his] back against equipment while inside a tank.

2) Medical history form dated Feb 13, 2000 indicated no complaints of back pain, nerve injury although he apparently sustained a back injury in the 1970's, there is no evidence of ongoing sequelae.  His current back condition is not related to his military service.  There records are silent on issues related to his back Aug 1979, Feb 1987 [and] June 1987[.]

The Board must find that this VA examiner's opinion is also especially probative for the same reasons that the December 2011 opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Although the examiner did not expressly discuss the private treatment showing a diagnosis of cervical brachial neuritis/radiculitis from February to December 1988, it is assumed that he took that evidence into consideration, as directed in the Board's May 2014 remand, and the examiner was under no obligation is discuss it.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  

Also unfavorable, the Veteran was examined by a private chiropractor in March 2009.  Regarding his medical history, it was noted that the Veteran had been assaulted in 1995.  The chiropractor gave a diagnosis of advanced degenerative arthritis, which "is also known as osteoarthritis which results from wear and tear and trauma to the [j]oints, usually evolving m middle age and most commonly affecting the elderly."  

The Board must find that this assessment is unfavorable to the claim.  Although it tends to read more as a statement of fact than opinion, the chiropractor's opinion  may be inferred from an overall reading:  that the Veteran has osteoarthritis resulting from wear and tear and trauma to the joints, which evolved in middle age.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (a VA examination report "must be read as a whole" to determine the examiner's rationale.)  This opinion is consistent with the December 2011 VA examiner's opinion that the Veteran's condition is most likely due to the physical nature of his post-service employment and the 1995 work-related assault.  Thus, it is further probative evidence weighing against a nexus.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Similarly, the Veteran underwent a medical evaluation for his neck and back in connection with his SSA claim in October 2006.  Where asked to give a "description of injury/onset," it was recorded that the Veteran gave a history of being "ass[a]ulted in 1995 by a 'karate move' to my neck."  It was concluded that "[b]ased on an assessment of [the Veteran's] history along with his subjective complaints objective findings and other test results it is evident from a standpoint of medical certainty that his current condition did result from the type of injury/onset described in this report."  

This opinion is unfavorable for two reasons.  First, the Veteran did not report the in-service injuries.  He only mentioned the 1995 assault.  He was being specifically examined for the back and neck and was asked to give a "description of injury/onset."  By not mentioning any of the in-service injuries, this gives rise to an inference that he did not consider the onset of his complaints to be the in-service injuries.  It is more reasonable to expect that he would have mentioned any of the in-service injuries at that time had he felt they were related to his back complaints.  Fountain v. McDonald,  27 Vet. App. 258, 272-75 (2015).  Again, this inconsistency tends to impeach the credibility of his current statements.  Second, the examiner determined that the Veteran's condition was consistent with the 1995 assault.  The Board notes that this opinion is clearly stated and based on an accurate factual history.  Thus, it is further probative evidence weighing against a nexus in this base.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Contradicting these negative opinions is the October 2016 opinion  of a private orthopedic surgeon.  In most relevant part, this physician reasoned as follows:

It is at least as likely as not that the [V]eteran's back disability is related to an in-service injury [he] suffered when he was thrown against the inside of a tank.  [The Veteran's] current back condition is lumbar degenerative disc disease with radiculopathy to both lower extremities.  The [V]eteran sustained injuries to his spine in 1974, 1979, 1987, and 1994.  [the Veteran], in his interview with me on September 30, 2016, stated his low back pain began with a tank injury in November, 1974 and he has had complaints of low back and leg pain since then.  It is my opinion that the other injuries only further aggravated the initial lumber spine injury in 1974.  His current low back condition is degenerative in nature and it is at least as likely as not that the tank injury was the initiating cause of his ongoing and current condition.
 . . . 
There is ample documentation in the medical records dating back to his time in service to support that his ongoing-lumbar degenerative disc condition was initiated during military service. 
 . . . 
It was noted he had degenerative disc disease of the lumbar spine with injuries in 1974, 1979, 1987, 1994, and an assault that occurred while off duty during his National Guard service.  It is my opinion that these other injuries only further aggravated the initial lumber spine injury in 1974 when he was thrown against the side of a tank.  ... 

The Board must find that this opinion is much less probative than the negative opinions, especially that of the VA examiners, for two primary reasons.  

First, the private physician relied on an inaccurate factual background.  Specifically, he cited the Veteran's statements indicating ongoing low back pain since the November 1974 injury.  As explained herein above, those statements are not credible.  Thus, by relying on those noncredible statements, this physician's factual foundation is incorrect.  

Second, and relatedly, this physician's rationale is conclusory in nature.  Most conspicuously, he reasoned that "[t]here is ample documentation in the medical records dating back to his time in service to support that his ongoing-lumbar degenerative disc condition was initiated during military service."  However, the physician did not identify what this "ample evidence" was.  In his statement of the facts, the physician otherwise gave an accurate account of the Veteran's STRs and post-service treatment, but did not explain which parts of this evidence supported the conclusion.  An unexplained conclusory opinion is entitled to no weight in a service-connection context.  Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  Accordingly, this private opinion cannot be considered probative evidence tending to increase the likelihood of a nexus in this case.  

To the extent the Veteran has offered his own opinion that his low back disorder is due to service, this question is outside the scope of a non-medical expert, as demonstrated by the need to obtain multiple medical opinions.  Thus, his statements cannot constitute competent evidence tending to increase the likelihood of a nexus to service.  See Fountain, 27 Vet. App. at 274-75.

Aside from this evidence, there is an opinion in August 2005 from Dr. J.S.K., which refers to the cervical spine and thoracic spine.  As neither of those spinal segments is within the scope of this appeal, that opinion is not relevant evidence regarding the nexus question at issue here.  

In conclusion, the weight of the most probative evidence establishes that the Veteran's current low back disorder is unlikely to have resulted from the in-service injuries.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claim.  Therefore, the appeal cannot be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for residuals of a spinal and back injury is denied.  


REMAND

With regard to the Veteran's claim of entitlement to a TDIU, the Board notes that he is service-connected for the sole disability of degenerative joint disease of the cervical spine with spondylosis.  Furthermore, as noted in the Introduction, the Veteran currently has a pending NOD with regard to the March 2016 rating decision that assigned an initial 20 percent rating for such disability.  Therefore, as the outcome of the Veteran's increased rating claim may affect his entitlement to a TDIU, the latter issue is inextricably intertwined with such matter, and the adjudication of the claim of entitlement to a TDIU must be deferred until his increased rating claim has been finally adjudicated.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Following the issuance of a SOC on the matter of entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the cervical spine with spondylosis, the AOJ should conduct any development deemed necessary with regard to the claim of entitlement to a TDIU and, thereafter, readjudicated such matter on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


